Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/17/22 is acknowledged.

Drawing
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a first photodetector disposed to receive a portion of light from said first light source to measure light output from said first light source“ for claim 1 and “second photodetector disposed to receive a portion of light from said third light source to measure light output from said second light source“ for claim 63 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13,16-20 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Brukilacchio (US 20090040754, cited previously) in view of Belgum (US 20140168785, cited previously) and further in view of Brukilacchio1 (US 20070206390 A1, hereinafter Brukilacchio1)
Regarding claim 1, Brukilacchio teaches an illumination device (Fig. 14, also see Fig.1 and 15) comprising: a plurality of light sources (1421 and 1411), said plurality of light sources including first and second light sources configured to generate first and second light beams respectively; a first beam combiner 1453 configured to receive light from said first and second light sources and combine said first and second light beams to generate a composite light beam ([0064]).
Further Brukilacchio discloses a plurality of filters (1450, 1430), wherein Brukilacchio discloses:
[0064]: The output of each light source is filtered to generated the specified spectral band using a band pass filter 1430, 1440, 1450 and 1460 and
  [0076]: Many other applications exist for a portable, directly computer controllable, easily spectrally tunable (by filter selection) light sources of medium to very high brightnesses.
Therefore, Brukilacchio discloses tunable spectral filters however, Brukilacchio does not explicitly teach that the filters are controllably adjusted for the spectral power distribution wherein:
  “the plurality of filters comprising a first filter configured to controllably adjust a spectral power distribution of the first light beam incident on the first filter and a second filter configured to controllably adjust a spectral power distribution of the second light beam incident on the second filter, wherein the first and second filters are configured to be tuned to alter the spectral power distribution of the first and second light beams”, whereas Belgum teaches angle/inclination tunable (adjustable) variable bandpass filters 140b-140d to adjust the wavelengths and spectral characteristics of light from sources 110b-110d that pass through the filters (Figure 2; [0033] and  [0008]-[0009], [0015], [0027]-[0032], Note: the features of tunable filters in Belgum are relied upon in the rejection).
Therefore, from the teachings of Belgum, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use tunable filters in the path of the light rays emitted from a light source, in the device of Brukilacchio in order to enable greater flexibility in selecting the wavelength band used for illumination ([0033] in Belgum).
Brukilacchio in view of Belgum does not teach a first photodetector disposed to receive a portion of light from said first light source to measure light output from said first light source.
However, it is well known in the art to place a photodiode in the path of the light from an LED as disclosed in Brukilacchio1 ([0016], [0094], also see objection to Drawings above).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to dispose a first photodetector to receive a portion of light from said first light source to measure light output from said first light source in order to control the intensity ([0016], [0094] in Brukilacchio1).

Regarding claim 2, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, wherein at least one light source of the plurality of light sources comprises at least one solid-state semiconductor optical emitter producing colored visible light when an electric current is provided ([0028] in Brukilacchio and [0004], [0026] in Belgum).

Regarding claim 3, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, wherein the plurality of light sources comprise at least one colored LED ([0016] in Brukilacchio).

Regarding claim 4, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, wherein the plurality the light sources comprise at least one laser diode ([0027] in Brukilacchio).  

Regarding claim 5, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device wherein at least one source of the plurality of sources comprises at least one solid-state optical emitter containing phosphor and producing a white light output ([0027] in Brukilacchio) .  
Regarding claim 9, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, wherein said first beam combiner comprises a dichroic reflector configured to transmit light of a first wavelength included in said first light beam and reflect light of a second wavelength included in said second light beam ([0033] and [0039] in Brukilacchio).

Regarding claim 10, B Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, wherein said first light source is a colored light source and said first light beam is a first color and said second light source is a colored light source and said second light beam is a second color different from said first color ([0016], [0025]- [0028] in Brukilacchio).

Regarding claim 11, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, wherein the plurality of light sources further comprises a third light source configured to generate a third light beam (three light sources in Fig.1 and [0026],[0027] and [0033] of Brukilacchio). 

Regarding claim 12, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, further comprising a second beam combiner configured to receive light from said third light source and combine said third light beam with said composite light beam (first and second beam combiners in Fig.1 of Brukilacchio). 

Regarding claim 13, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, wherein the plurality of light sources further comprises a third light source configured to generate a third light beam, and wherein said third light source is a colored light source and said third light beam is a third color different from said first and second colors (three light sources in Fig.1 and [0026], [0027] and [0033] of Brukilacchio).  

Regarding claim 16, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, wherein said second beam combiner comprises a dichroic reflector configured to transmit light of a first wavelength included in said first light beam and reflect light of a third wavelength included in said third light beam (see beam combiners 42 and 44 and the corresponding text in Brukilacchio).  

Regarding claim 17, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, wherein said second beam combiner is configured to transmit light of a second wavelength included in said second light beam (44 in Brukilacchio).  

Regarding claim 18, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, wherein the said first and second optical filters are configured to be tuned by tilting the first and second filters with respect to the respective first and second light beam incident thereon or vice versa (from the teachings of [0033] and [0027]- [0032] in Belgum and use of filters in [0064] and [0076] of Brukilacchio).

Regarding claim 19, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device, wherein the first filter and the second filter each comprises an interference filter in order to improve rejection outside the desired band (as disclosed in Belgum [0008]).  

Regarding claim 63, Brukilacchio in view of Belgum and Brukilacchio1 teaches the illumination device further comprising a second beam combiner, a second photodetector, and a third light source, said second beam combiner configured to receive a third light beam from said third light source and combine said third light beam with said composite light beam (rejection of claims 12-17 above) but does not teach second photodetector (see objection to Drawings above) disposed to receive a portion of light from said third light source to measure light output from said second light source. However, it is well known in the art to place a photodiode in the path of the light from an LED as disclosed in Brukilacchio1 ([0016], [0094], also see objection to Drawings above).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to dispose a second photodetector to receive a portion of light from said third light source to measure light output from said second light source in order to control the intensity ([0016], [0094] in Brukilacchio1).
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brukilacchio in view of Belgum and Brukilacchio1 and further in view of Silverstein (US 20130181973, cited previously)
Regarding claim 20, Brukilacchio in view of Belgum and Brukilacchio1 teaches the invention set forth in claim 1 above but is silent regarding the plurality of filters comprises at least one plane-parallel plate with one or both surfaces coated with a thin film coating stack comprising a plurality of layers with different indices of refraction, wherein tilting of the plate relative to the light beam transmitted through the plate selectively alters which wavelengths in the light beam are passed or blocked.  
Silverstein teaches  plurality of filters comprises at least one plane-parallel plate with one or both surfaces coated with a thin film coating stack comprising a plurality of layers with different indices of refraction, wherein tilting of the plate relative to the light beam transmitted through the plate selectively alters which wavelengths in the light beam are passed or blocked ([0136],[0156] wherein Silverstein teaches that single or multiple filters can be used, claim 18 of Silverstein, also see [0059]-[0061]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use coating layers on a filter as disclosed in   Silverstein in the device of Brukilacchio in view of Belgum and Brukilacchio1 in order to  achieve the desired spectral transmittance characteristics ([0171] in Silverstein, wherein Brukilacchio already teaches use of tunable filters in: [0076] Many other applications exist for a portable, directly computer controllable, easily spectrally tunable (by filter selection) light sources of medium to very high brightnesses.

Other art
Cited previously: US 20210144345 teaches [0067] As described with reference to FIGS. 2A and 2B, the tunable filter 113 is a filter in which a plurality of filters having different spectral characteristics are arranged periodically in an array form, and each filter has spectral characteristics of transmitting wide-band light.

WO 2016029237  

Response to Arguments
The arguments filed by the Applicant on 2/17/22 is acknowledged however they are moot in light of new grounds of rejection for the amended claims. Examiner thanks the Applicant for the list of Applicant’s patent Applications that were provided in the Remarks but did not understand if they were in reference to any of the prior art of record, or to any of the previous rejections?. It is not clear as to why and in what context were the Applicant’s Applications list was provided in the Remarks?.
Further Examiner notes that no description of the photodetector/photodiode is available for any of the instant Drawings, and it is not clear where these photodetector/photodiode were disposed with respect to the actual location of each LED/other elements that are shown in the Drawings.
Further it is noted that another prior art WO 2016029237 A1 teaches: Alternatively, LED 210 may be a broad-spectrum light source, and sensor photodiode 222 may be tuned to detect intensity changes in a specific wavelength or small band of wavelengths.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 					Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043. The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875